Case 1:20-cv-00486-XR Document 45-3 Filed 02/12/21 Page 1 of 2




  Exhibit 3 – Proposed Order
         Case 1:20-cv-00486-XR Document 45-3 Filed 02/12/21 Page 2 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

HARMONY HAUS WESTLAKE, L.L.C.,                   §
et al.,                                          §
                                                 §
       Plaintiffs and Counter-Defendants,        §
                                                 §
v.                                               §    CIVIL NO. 1-20-CV-486-XR
                                                 §
PARKSTONE PROPERTY OWNERS                        §
ASSOCIATION, INC.,                               §
                                                 §
       Defendant and Counter-Plaintiff.          §


     ORDER ON PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

       Came on to be considered Plaintiffs’ Motion for Partial Summary Judgment. Having

considered the motion, the submissions of the parties, and the other papers on file in this case,

the Court finds that the motion should be, in all things, DENIED.

       IT IS THEREFORE ORDERED, ADJUDGED and DECREED that Plaintiffs’

Motion for Partial Summary Judgment is hereby DENIED in its entirety.



[Additional proposed language if the Court believes supplementation is necessary: Parkstone is

granted leave of Court to supplement its disclosures and interrogatory answers on damages to

Plaintiffs no later than ten (10) days from when the parties receive notice of this Order].



SIGNED this ____ day of _________ 2021.


                                                      ___________________________________
                                                      Honorable Xavier Rodriguez
                                                      United States District Judge
